 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                UNITED STATES DISTRICT COURT
11
                           EASTERN DISTRICT OF CALIFORNIA
12

13
     RONNIESA TOLEFREE, an individual,           Case No: 2:19-cv-00295-JAM-CKD
14 on behalf of herself and all others
     similarly situated,                         Assigned for all purposes to:
15                                               Hon. John A. Mendez
                   Plaintiff,
16
            vs.                                  ORDER APPROVING
17                                               STIPULATION TO REMOVE
     C.R. ENGLAND, INC., and DOES 1              IMPROPERLY FILED DOCUMENT
18 through 10, inclusive,                        FROM COURT’S DOCKET
19                 Defendants.
20

21

22

23

24

25

26

27

28

                                             1
        ORDER APPROVING STIPULATION TO REMOVE IMPROPERLY FILED DOCUMENT FROM DOCKET
     56916394.v1
                                           ORDER
1
            Upon consideration of the parties’ stipulation for this Court to remove docket
2
     entry no. 9 (the Declaration of Tiffany Guthrie filed on March 22, 2019), and good
3
     cause having been shown, it is this 3rd day of April, 2019 HEREBY ORDERED that
4
     docket entry no. 9 be permanently removed from the docket.
5
                   IT IS SO ORDERED.
6
7 Dated: April 3, 2019
8                                             /s/ John A. Mendez________________
                                              HON. JOHN A. MENDEZ
9
                                              UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2            Case No. 2:19-cv-00295-JAM-CKD
         ORDER APPROVING STIPULATION TO REMOVE IMPROPERLY FILED DOCUMENT FROM DOCKET
     56916394.v1
